 

EXHIBIT 10.3

 

ACTION BY WRITTEN CONSENT

 

OF DIRECTORS

 

(Nevada Revised Statutes 78.315(2))

 

OF

 

QUANTA, INC.

 

A Nevada Corporation

 

 



 

The undersigned Directors of Quanta, Inc., a Nevada Corporation (the “Company”)
pursuant to the Nevada Revised Statutes, hereby consent to the following actions
of the Corporation as of the date set forth below:

 

1. APPOINTMENT OF PHIL SANDS AS CEO       RESOLVED: That pursuant to the
Company’s Transition to a Holding Company, Phil Sands was previously appointed
as a member of the Company’s Board of Directors. Mr. Sands is hereby also
appointed as the Company’s Chief Executive Officer, with such appointment as CEO
to be effective ten days following the mailing of a Schedule 14F Information
Statement to the Company’s Shareholders.     2. RESIGNATION OF ERIC RICE FROM
ALL OFFICER AND DIRECTOR POSITIONS       RESOLVED: That pursuant to the closing
of the Company’s Transition to a Holding Company, and following the appointment
of Mr. Sands as CEO, the Company has today received and hereby accepts the
attached resignation letter of Eric Rice from all officer and director positions
with the Company, to be effective ten days following the mailing of the Schedule
14F Information Statement to the Company’s Shareholders.     3. OMNIBUS
RESOLUTION       RESOLVED FURTHER, that the officers of the Company, and each of
them, and such persons appointed to act on their behalf pursuant to the
foregoing resolutions, are hereby authorized and directed in the name of the
Company and on its behalf, to execute any additional certificates (including any
officer’s certificates), agreements, instruments or documents, or any amendments
or supplements thereto, or to do or to cause to be done any and all other acts
as they shall deem necessary, appropriate or in furtherance of the full
effectuation of the purposes of each of the foregoing resolutions.

 

Dated: November 13, 2020

 

/s/ Eric Rice   /s/ Phil Sands Eric Rice, Director   Phil Sands, Director

 



 

 

 

November 13, 2020

 

To the Board of Directors of Quanta, Inc.

 

As Phil Sands was today appointed by the Board of Directors of Quanta, Inc. (the
“Company”) as Chief Executive Officer, (which appointment shall become effective
ten days following the mailing of the Schedule 14F to the Company’s
Shareholders) I, Eric Rice, hereby resign from all officer and director
positions with the Company (which shall become effective ten days following the
mailing of the Schedule 14F to the Company’s Shareholders), leaving Phil Sands
as the Company’s sole officer and director.

 

My resignation therefrom was a condition of the Company’s Transition to a
Holding Company, and is not due to any disagreement with the Company or its
Board of Directors.

 

Sincerely,

 

/s/ Eric Rice   Eric Rice



  

Eric Rice – President & CEO  

 



   

